 Case 3:18-cv-00484-HEH Document 95 Filed 02/15/19 Page 1 of 2 PageID# 994



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            RICHMOND DIVISION


ROY COCKRUM,         ET AL .,


                                Plaintiffs,
                      v.                                    Case No. 3:18-cv-484-HEH

DONALD J. TRUMP FOR PRESIDENT, INC.,

                                Defendant.



              MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       Vivek Suri respectfully requests leave of Court to withdraw his pro hac vice appearance

as counsel for Defendant Donald J. Trump for President, Inc. (Campaign). Mr. Suri will be de-

parting from Jones Day and thus will be unable to continue the representation. The Campaign

will continue to be represented by Michael Carvin, Jeffrey Baltruzak, William Coglianese, and

Nikki McArthur, also from Jones Day, all of whom have already entered appearances in this case.


Dated: February 15, 2019                             Respectfully submitted,

                                                     /s/ Nikki L. McArthur
                                                     Nikki L. McArthur (Virginia Bar No. 84174)
                                                     Vivek Suri*
                                                     JONES DAY
                                                     51 Louisiana Avenue, NW
                                                     Washington, DC 20001
                                                     (202) 879-3939
                                                     nmcarthur@jonesday.com
                                                     vsuri@jonesday.com

                                                     * Pro hac vice

                           Counsel for Donald J. Trump for President, Inc.



                                                 1
  Case 3:18-cv-00484-HEH Document 95 Filed 02/15/19 Page 2 of 2 PageID# 995



                                  CERTIFICATE OF SERVICE

           I certify that on February 15, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notice of electronic filing to all registered

parties.


Dated:      February 15, 2019                     /s/ Nikki L. McArthur
                                                  Nikki L. McArthur
                                                  Counsel for Donald J. Trump for President, Inc.
